UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4122
MARK ANTHONY REID,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-57)

                  Submitted: November 28, 2001

                      Decided: January 24, 2002

        Before WILKINS and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Anthony G. Spencer, MORCHOWER, LUXTON & WHALEY,
Richmond, Virginia; Scott Brettschneider, Kew Gardens, New York,
for Appellant. Benjamin H. White, Jr., United States Attorney, Sandra
J. Hairston, Assistant United States Attorney, Greensboro, North Car-
olina, for Appellee.
2                       UNITED STATES v. REID
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Mark Anthony Reid appeals from his conviction of one count of
possession with intent to distribute cocaine base (crack) in violation
of 21 U.S.C.A. §§ 841(a)(1), (b)(1)(A) (West 1999), and sentence of
228 months in prison and five years of supervised release. Reid
argues the district court erred in denying his motion to suppress
because the officers who stopped the vehicle in which he was riding
did not have reasonable suspicion to justify the stop. Reid also argues
the evidence was insufficient to support his conviction and that his
sentence was incorrectly calculated under the U.S. Sentencing Guide-
lines Manual (1998). We affirm Reid’s conviction and sentence.

   The findings of fact from the suppression hearing are reviewed
under the clearly erroneous standard and conclusions of law are
reviewed de novo. See United States v. Rusher, 966 F.2d 868, 873
(4th Cir. 1992). On the night in question, Officer Green of the Dur-
ham police department received a report from the communications
division regarding a complaint of a burgundy Dodge Durango with
weapons located near Building 36 on Ridgeway Avenue in the
McDougal Terrace public housing development. Officer Green and
two other officers responded to the call. While on the way to Building
36, they received a report over the police radio that a vehicle match-
ing the same description was involved in an armed robbery a couple
of days earlier. The officers located a burgundy Dodge Durango three
or four blocks from Building 36 and stopped the vehicle. After the
driver of the vehicle was arrested, Reid, a passenger, tried to flee.
Reid was arrested for obstruction and trying to leave the scene. A sub-
sequent search found 374.8 grams of crack cocaine on Reid’s person.

  Officers are permitted "to effect a limited investigatory detention
when they possess ‘a reasonable and articulable suspicion that the
person seized is engaged in criminal activity.’" United States v. King,
                        UNITED STATES v. REID                        3
119 F.3d 290, 294 (4th Cir. 1997) (quoting Reid v. Georgia, 448 U.S.
438, 440 (1980)). The combination of the tip stating the individuals
in the vehicle had weapons and the report that a vehicle matching the
same description was involved in an armed robbery a couple of days
earlier provided reasonable suspicion for the stop of the vehicle.
   Reid argues the testimony at trial was insufficient to support his
conviction because the testimony of the officers regarding where
police found the bag of drugs was contradictory. We review the ver-
dict to determine whether there is substantial evidence, taken in the
light most favorable to the Government, to support the conviction.
Glasser v. United States, 315 U.S. 60, 80 (1942). When considering
the sufficiency of the evidence, we do not review the credibility of a
witness’s testimony. United States v. Hobbs, 136 F.3d 384, 391 n.11
(4th Cir. 1998). We have reviewed the evidence and find, when
viewed in the light most favorable to the Government, the evidence
is sufficient to support Reid’s conviction.
   Next, Reid argues his sentence was incorrectly calculated under the
Guidelines. First, he argues the district court improperly assessed
seven criminal history points placing him in category IV. We find the
seven point criminal history assessment proper under USSG § 4A1.1.
Second, Reid argues the district court erroneously failed to make a
downward departure from the guidelines range. However, we lack
authority to review the district court’s decision not to depart down-
ward unless the district court’s decision is based on a mistaken belief
that it lacks authority to depart. United States v. Edwards, 188 F.3d
230, 238-39 (4th Cir. 1999), cert. denied, 528 U.S. 1130 (2000). Reid
does not contend the district court mistakenly believed it lacked
authority to depart; therefore, this argument is without merit.
   Finally, Reid argues he should have been given a two point reduc-
tion in his offense level pursuant to a Department of Justice policy
based on his agreement to deportation following his incarceration.
Reid, however, has provided no authority for this type of a reduction
or cited any specific policy. Therefore, we affirm Reid’s conviction
and sentence. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.
                                                          AFFIRMED